Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
The present Office Action is in response to Applicant’s amendment filed on 08/25/2022.  Claims 1-11 are now pending in the present application. This Action is made FINAL.
Claim Objections
Claim 11 is objected to because of the following informalities:
a)         On line 1 of claim 11, replace “The method of claim 1” with “The method of claim 10”;
Appropriate correction is required.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of the parent Patent No.  US 11,069,015 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-11 are included in claims 1-11 of the parent Patent No.  US 11,069,015 B2 with similar or obvious wording variations (see the table below as an example)
Claims 1, 6 and 10 of the Instant Application 17/367,424
Claims 1, 6 and 10 of the US Patent 11,069,015
1. At least one non-transitory computer-readable medium including instructions that, when executed by at least one processing device, enable the at least one processing device to perform a method, the method comprising the steps of:

accessing over a network first and second computer-aided dispatch databases, the first database having a first database identifier and including a first data set having a first data-set identifier, the second database having a second database identifier and including a second data set having a second data-set identifier different from the first data-set identifier, each of the first and second data sets characterizing at least one response to at least one incident by at least one emergency response vehicle;

retrieving the first and second database identifiers and first and second data-set identifiers over the network;


generating a third data-set identifier based on the first and second data-set identifiers and different from the first and second data-set identifiers;


presenting on a display device the first and second database identifiers in a graphical user interface (GUI);

in response to receiving a selection of the first and second database identifiers from a user, displaying the third data-set identifier in the GUI,

in response to receiving a selection of the third data-set identifier from the user, retrieving over the network the first and second data sets; and


displaying the first and second datasets in the GUI.

6. At least one non-transitory computer-readable medium including instructions that, when executed by at least one processing device, enable the at least one processing device to perform a method, the method comprising the steps of:

retrieving over a network a data set comprising: (a) identifiers of a set of incidents occurring within a defined geographic region to which at least one service provider responded during a first time period and (b) address data identifying a location within the geographic region of each said incident of the set;

receiving from a user, via a user interface generated to a display device, an instruction to generate a heat map of the incidents occurring within the geographic region during the first time period;




generating a heat map of an aerial view of the geographic region based on the address data; and

displaying to the display device the heat map in a user interface.


10. At least one non-transitory computer-readable medium including instructions that, when executed by at least one processing device, enable the at least one processing device to perform a method, the method comprising the steps of:

accessing over a network first and second computer-aided dispatch databases, the first database having a first database identifier, the second database having a second database identifier;

identifying the first and second databases;



providing from the second database to the first database a mutual-aid request for first responders to respond to an incident;

generating to a graphical user interface available to the first responders an identifier of the mutual-aid request;

in response to selection of the identifier by the first responders, retrieving from the second database and displaying to the graphical user interface information characterizing the incident.
1. At least one non-transitory computer-readable medium including instructions that, when executed by at least one processing device, enable the at least one processing device to perform a method, the method comprising the steps of: 

accessing over a network first and second computer-aided dispatch databases, the first database having a first database identifier and including a first data set having a first data-set identifier, the second database having a second database identifier and including a second data set having a second data-set identifier different from the first data-set identifier, each of the first and second data sets characterizing at least one response to at least one incident by at least one emergency response vehicle; 

retrieving from the first and second computer-aided dispatch databases the first and second database identifiers and first and second data-set identifiers over the network from the first and second databases; 

generating a third data-set identifier based on the first and second data-set identifiers and different from the first and second data-set identifiers; 

presenting on a display device the first and second database identifiers in a graphical user interface (GUI); 

in response to receiving a selection of the first and second database identifiers from a user, displaying the third data-set identifier in the GUI; 

in response to receiving a selection of the third data-set identifier from the user, retrieving over the network from the first and second databases the first and second data sets; and 

displaying the first and second datasets in the GUI.

6. At least one non-transitory computer-readable medium including instructions that, when executed by at least one processing device, enable the at least one processing device to perform a method, the method comprising the steps of: 

retrieving over a network a data set comprising: (a) identifiers of a set of incidents occurring within a defined geographic region to which at least one service provider responded during a first time period and (b) address data identifying a location within the geographic region of each said incident of the set; 

receiving from a user, via a user interface generated to a display device, an instruction to generate a heat map of the incidents occurring within the geographic region during the first time period; 

in response to the instruction to generate the heat map, converting the address data to GPS data; 
generating a heat map of an aerial view of the geographic region based on the GPS data; and 


displaying to the display device the heat map in a user interface.


10. At least one non-transitory computer-readable medium including instructions that, when executed by at least one processing device, enable the at least one processing device to perform a method, the method comprising the steps of: 

accessing over a network first and second computer-aided dispatch databases, the first database having a first database identifier, the second database having a second database identifier; 

identifying the first and second databases using the first database identifier and second database identifier respectively; 

providing from the second database to the first database a mutual-aid request for first responders to respond to an incident; 

generating to a graphical user interface available to the first responders an identifier of the mutual-aid request; 

in response to selection of the identifier by the first responders, retrieving from the second database and displaying to the graphical user interface information characterizing the incident, the information including a link to a map that provides an aerial view of the location of the incident to the first responders.

Claim 1 of instant application includes all of the limitations of claim 1 of the parent Patent No.  US 11,069,015 B2 except “…from the first and second computer-aided dispatch databases … from the first and second databases”, and “…from the first and second databases…”, (emphasis added).
Nonetheless, the removal of said limitations from claim 1 of the instant application made the claim 1 of instant application a broader version of claim 1 of the parent Patent No.  US 11,069,015 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1 is not patentably distinct from claim 1 of the parent Patent No.  US 11,069,015 B2.
Claim 2 of the instant application, is rejected because claim 2 corresponds to claim 2 of parent Patent No.  US 11,069,015 B2 with exact same wording. 
Claim 3 of the instant application, is rejected because claim 3 corresponds to claim 3 of parent Patent No.  US 11,069,015 B2 with exact same wording. 
Claim 4 of the instant application, is rejected because claim 4 corresponds to claim 4 of parent Patent No.  US 11,069,015 B2 with exact same wording. 
Claim 5 of the instant application, is rejected because claim 5 corresponds to claim 5 of parent Patent No.  US 11,069,015 B2 with exact same wording.
Claim 6 of instant application includes all of the limitations of claim 6 of the parent Patent No.  US 11,069,015 B2 except “in response to the instruction to generate the heat map, converting the address data to GPS data;”, and “…GPS data…”, (emphasis added).
Nonetheless, the removal of said limitations from claim 6 of the instant application made the claim 6 of instant application a broader version of claim 6 of the parent Patent No.  US 11,069,015 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 6 is not patentably distinct from claim 6 of the parent Patent No.  US 11,069,015 B2.
Claim 7 of the instant application, is rejected because claim 7 corresponds to claim 7 of parent Patent No.  US 11,069,015 B2 with exact same wording. 
Claim 8 of the instant application, is rejected because claim 8 corresponds to claim 8 of parent Patent No.  US 11,069,015 B2 with exact same wording. 
Claim 9 of the instant application, is rejected because claim 9 corresponds to claim 9 of parent Patent No.  US 11,069,015 B2 with exact same wording. 
Claim 10 of instant application includes all of the limitations of claim 10 of the parent Patent No.  US 11,069,015 B2 except “…using the first database identifier and second database identifier respectively;”, and “…the information including a link to a map that provides an aerial view of the location of the incident to the first responders.”, (emphasis added).
Nonetheless, the removal of said limitations from claim 10 of the instant application made the claim 10 of instant application a broader version of claim 10 of the parent Patent No.  US 11,069,015 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 10 is not patentably distinct from claim 10 of the parent Patent No.  US 11,069,015 B2.
Claim 11 of the instant application, is rejected because claim 11 corresponds to claim 11 of parent Patent No.  US 11,069,015 B2 with exact same wording.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the Co-pending  Application No. 17/173,083. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 are included in claim 1 of the Co-pending  Application No. 17/173,083, with similar or obvious wording variations (see the table below as an example):
Claim 1 of the Instant Application 17/367,424
Claim 1 of the Co-Pending Application No. 17/173,083
1. At least one non-transitory computer-readable medium including instructions that, when executed by at least one processing device, enable the at least one processing device to perform a method, the method comprising the steps of:

accessing over a network first and second computer-aided dispatch databases, the first database having a first database identifier and including a first data set having a first data-set identifier, the second database having a second database identifier and including a second data set having a second data-set identifier different from the first data-set identifier, each of the first and second data sets characterizing at least one response to at least one incident by at least one emergency response vehicle;

retrieving the first and second database identifiers and first and second data-set identifiers over the network;



generating a third data-set identifier based on the first and second data-set identifiers and different from the first and second data-set identifiers;

presenting on a display device the first and second database identifiers in a graphical user interface (GUI);

in response to receiving a selection of the first and second database identifiers from a user, displaying the third data-set identifier in the GUI,

in response to receiving a selection of the third data-set identifier from the user, retrieving over the network from the first and second data sets; and


displaying the first and second datasets in the GUI.

1. At least one computer-readable medium including instructions that, when executed by at least one processing device, enable the at least one processing device to perform a method, the method comprising the steps of: 


accessing over a network first and second computer-aided dispatch databases, the first database having a first database identifier and including a first data set having a first data-set identifier, the second database having a second database identifier and including a second data set having a second data-set identifier different from the first data-set identifier, each of the first and second data sets characterizing at least one response to at least one incident by at least one emergency response vehicle; 

retrieving from the first and second computer-aided dispatch databases the first and second database identifiers and first and second data-set identifiers over the network from the first and second databases; 

generating a third data-set identifier based on the first and second data-set identifiers and different from the first and second data-set identifiers; 

presenting on a display device the first and second database identifiers in a graphical user interface (GUI); 

in response to receiving a selection of the first and second database identifiers from a user, displaying the third data-set identifier in the GUI; 

in response to receiving a selection of the third data-set identifier from the user, retrieving over the network from the first and second databases the first and second data sets; and 

displaying the first and second datasets in the GUI.


Claim 1 of instant application includes all of the limitations of claim 1 of the Co-Pending Application No. 17/173,083, except “…from the first and second computer-aided dispatch databases … from the first and second databases”, and “…from the first and second databases…”, (emphasis added).
Nonetheless, the removal of said limitations from claim 1 of the instant application made the claim 1 of instant application a broader version of claim 1 of the Co-Pending Application No. 17/173,083. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1 is not patentably distinct from claim 1 of the Co-Pending Application No. 17/173,083.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the Co-pending  Application No. 17/172,917. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 are included in claim 1 of the Co-pending  Application No. 17/172,917, with similar or obvious wording variations (see the table below as an example):
Claim 1 of the Instant Application 17/367,424
Claim 1 of the Co-Pending Application No. 17/172,917
1. At least one computer-readable medium including instructions that, when executed by at least one processing device, enable the at least one processing device to perform a method, the method comprising the steps of:

accessing over a network first and second computer-aided dispatch databases, the first database having a first database identifier and including a first data set having a first data-set identifier, the second database having a second database identifier and including a second data set having a second data-set identifier different from the first data-set identifier, each of the first and second data sets characterizing at least one response to at least one incident by at least one emergency response vehicle;

retrieving the first and second database identifiers and first and second data-set identifiers over the network;



generating a third data-set identifier based on the first and second data-set identifiers and different from the first and second data-set identifiers;

presenting on a display device the first and second database identifiers in a graphical user interface (GUI);

in response to receiving a selection of the first and second database identifiers from a user, displaying the third data-set identifier in the GUI,

in response to receiving a selection of the third data-set identifier from the user, retrieving over the network the first and second data sets; and

displaying the first and second datasets in the GUI.

1. At least one computer-readable medium including instructions that, when executed by at least one processing device, enable the at least one processing device to perform a method, the method comprising the steps of: 

accessing over a network first and second computer-aided dispatch databases, the first database having a first database identifier and including a first data set having a first data-set identifier, the second database having a second database identifier and including a second data set having a second data-set identifier different from the first data-set identifier, each of the first and second data sets characterizing at least one response to at least one incident by at least one emergency response vehicle; 

retrieving from the first and second computer-aided dispatch databases the first and second database identifiers and first and second data-set identifiers over the network from the first and second databases; 

generating a third data-set identifier based on the first and second data-set identifiers and different from the first and second data-set identifiers; 

presenting on a display device the first and second database identifiers in a graphical user interface (GUI); 

in response to receiving a selection of the first and second database identifiers from a user, displaying the third data-set identifier in the GUI; 

in response to receiving a selection of the third data-set identifier from the user, retrieving over the network from the first and second databases the first and second data sets; and 
displaying the first and second datasets in the GUI.


Claim 1 of instant application includes all of the limitations of claim 1 of the Co-Pending Application No. 17/172,917, except “…from the first and second computer-aided dispatch databases … from the first and second databases”, and “…from the first and second databases…”, (emphasis added).
Nonetheless, the removal of said limitations from claim 1 of the instant application made the claim 1 of instant application a broader version of claim 1 of the Co-Pending Application No. 17/172,917. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1 is not patentably distinct from claim 1 of the Co-Pending Application No. 17/172,917.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645